      Case 18-02791          Doc 58      Filed 07/17/19 Entered 07/17/19 17:17:20               Desc Main
                                           Document Page 1 of 1

                                       United States Bankruptcy Court
                                   Northern District of Illinois, Eastern Division
IN RE: Loretta Washington                                 )            Chapter 13
                                                          )            Case No. 18 B 02791
        Debtor(s)                                         )            Judge LaShonda A. Hunt

                                   Notice of Motion/Certificate of Service
    Loretta Washington                                                 Debtor Attorney: David M Siegel
    9240 S. Laflin St.                                                 via Clerk's ECF noticing procedures
    Apt. 3
    Chicago, IL 60620


                                                                       >   Dirksen Federal Building
On August 19, 2019 at 9:00AM, I will appear at the location            >   219 South Dearborn
listed to the right, and present this motion, a copy which is hereby   >   Courtroom 719
served upon you.                                                       >   Chicago, IL 60604

I certify under penalty of perjury that this office caused a copy of   /s/ MARILYN O. MARSHALL
this notice to be delivered to the persons named above by U.S.         MARILYN O. MARSHALL, TRUSTEE
mail or by the methods indicated on or before Thursday, July 18,
2019.
                                   Motion to Dismiss for Material Default
Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed pursuant to 11
U.S.C. §1307(c), and in support thereof respectfully states the following:

1. The Debtor filed for Chapter 13 relief on January 31, 2018.
2. The Debtor's plan was Confirmed on July 2, 2018.
3. The Debtor's confirmed plan requires the debtor to submit tax returns and refunds to the Trustee starting with
   tax year 2018.
4. The Debtor has failed to tender either the tax return or refund.
5. The failure to tender the tax return and refund constitutes a material default of the Debtor's confirmed plan .

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this Court deems
just and proper.

Office of the Chapter 13 Trustee                                       /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                     MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
